Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Per the affidavit submitted on September 20, 2013 (hereinafter, “Affidavit), in Application Number 13/763,348 (now US 8634801 B2), of which the instant application is a continuation and to which the instant application claims priority, the applicant provided a date of conception of the invention of September 14, 2005 (see Page 5 of Affidavit).

Election/Restrictions
Claims 1-11 and 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.

Response to Amendment
The amendment filed on February 24, 2022, has been entered and fully considered. Claims 1-27 are pending, of which claims 1-11 and 19-27 are withdrawn. The amendment is fully supported by the specification.

Response to Arguments
	Applicant argues on Page 10 of the Remarks submitted February 24, 2022 that Erskine does not teach the limitation of producing an update to the decision as well as the limitation of causing a determination to be made as to whether the request is granted or denied based on the decision AND the update. The Examiner respectfully disagrees.
	During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). In this case, the claims are written very broadly and Erskine discloses the claims as written. Erskine indeed first discloses that a decision is made in real-time whether to grant or deny a 
The next portion of the claims as written, recite, “cause a determination to be made as to whether the request is granted or denied based on the decision and the update.” The business logic will continue to monitor usage and policies to ensure that an appropriate decision is made for any functions that are requested. Therefore, the determination is cumulative and based on any current policy updates and decisions made. Moreover, as the claims are written, even just utilizing minutes on the device will cause the decision to be updated as the monitoring of policies and usage on a mobile device is constant.  
In reviewing the specification, the examiner was unable to find any further clarification on the meaning of these limitations with regards to the claims. Therefore, the rejection is MAINTAINED. 

Claim Objections
The objection of Claims 13-18 is withdrawn based on Applicant’s most recent amendments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20050282559 A1 to ERSKINE et al.
Regarding Claim 12, Erskine discloses A computer server configured to enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least (Fig. 2 Service Data Point (SDP) 30; para 0112 -- SDP):
process a request to run the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network (para 0076 -- call or data request by supervised phone); 
produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device (para 0112 -- Business Logic executes software to determine how the call should be handled), the determination being based on a previous communication with the computing device (para 0112 -- business logic accesses relevant records based on calling/called number to determine what action should be taken; para 0166 -- cumulative number of voice, data or time usage over a period , or number of sent/received messages, bytes, etc. (referred to as allowances in Erskine) are tracked (i.e. previous communications)), the policy being managed by an administrator (para 0166 -- Supervisor places limitations on wireless usage of managed wireless phone); 
produce an update to the decision (para 0054 -- Supervisor can update user profile database via website); 
(para 0112 -- Business Logic executes software to determine how the call should be handled); and - 22 -101535.000054 
cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination (para 0177 -- SDP responds to request to allow or deny the data usage).  
Regarding Claim 13, Erskine discloses the [computer server] of claim 12. Erskine further discloses wherein the policy establishes a prohibition on content that can be sent, received or used (para 0009 -- can prohibit data during a certain period of time, or in a geographic region).  
Regarding Claim 14, Erskine discloses the [computer server] of claim 12. Erskine further discloses wherein the policy establishes a quantity limit on content that can be sent, received or used in a given period of time (para 0166 -- cumulative number of voice, data or time usage over a period).  
Regarding Claim 15, Erskine discloses the [computer server] of claim 12. Erskine further discloses wherein the policy establishes a limit on a type of content that can be sent, received, or used (para 0057 -- can have different limits / threshold values for different types of content).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erskine in view of US 20030163731 A1 to WIGLEY et al.
Regarding Claim 16, Erskine discloses the [computer server] of claim 15 but does not specifically disclose wherein the limit on the type of content is determined by a filter that reviews 
In particular, Wigley discloses wherein the limit on the type of content is determined by a filter that reviews content that can be sent, received, or used (para 0046 -- filters content available to users).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the [computer server] of claim 15 to include a content filter in order to prevent access to content for supervised devices by an administrator. Such limitations ensure that devices on networks are only able to access suitable content and for the updating of the policies to be performed efficiently (para 0004 and 0007 of Wigley)
Regarding Claim 17, Erskine and Wigley disclose the [computer server] of claim 16. Wigley further discloses wherein the filter is established and managed by the administrator (para 0003).  
Regarding Claim 18, Erskine and Wigley disclose the [computer server] of claim 16. Wigley disclose the filtering aspect of the invention as described above. It would have been obvious to have the filter established and managed by a third party or by the service provider by the combination of Erskine and Wigley since  Erskine discloses managing the wireless devices by a third party or service provider (para 0142). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the computer server of claim 16 to include management by a service provider or third party because such limitations are notoriously well known in the art and one of a limited number of ways that a wireless device may be monitored and would therefore have been obvious to try.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 7899438 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 7899438 B2 with obvious wording variations. For example, comparing claims 12 of pending application and representative claims of the U.S. Patent No. 7899438 B2:

Pending Application 17/103,573
U.S. Patent No. 7899438 B2
12. A computer server configured to enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least: process a request to run the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network; produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device, the determination being based on a previous communication with the computing device, the policy being managed by an administrator; produce an update to the decision; cause a determination to be made as to whether the request is granted or denied based on the decision and the update; and cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination.

A system for managing in real-time a communication device used by a user on a communication network, comprising: a policy decider for storing a list of policies that control one or more features or functions associated with the communication device and for automatically deciding to accept or deny a request sent to or from the communication device to perform the features or functions based on the list of policies, the list of policies including a policy for managing content that can be sent, received, or used by the communication device; and a policy enforcer for communicating the request to the policy decider and enforcing a decision by the policy decider as to whether the request has been accepted or denied by either notifying the user of the denied request and taking one or more actions consistent with the denied request or taking one or more actions consistent with the accepted request.



The claims of the instant application encompass the same subject matter except for notifying the user of the denied request. However, these limitations are notoriously well known in the art. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the instant application to include notifying a user because providing a notification to a user when a user places a call is notoriously well known in the art and would have been obvious to try.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 7899438 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of U.S. Patent No. 7899438 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Claims 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 31 of US 8285249 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US 8285249 B2 with obvious wording variations. For example, comparing claim 12 of pending application and representative claims of the US 8285249 B2:
Pending Application 17/103,573
 US 8285249 B2
12. A computer server configured to enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least: process a request to run the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network; produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device, the determination being based on a previous communication with the computing device, the policy being managed by an administrator; produce an update to the decision; cause a determination to be made as to whether the request is granted or denied based on the decision and the update; and cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination.

policies that control one or more functions associated with the electronic device, the policy decider deciding to accept or deny a request sent to or from the electronic device to perform the one or more functions and providing a decision to accept or deny the request based on the list of policies; and a policy enforcer enforcing the decision by the policy decider as to whether the request has been accepted or denied by taking one or more actions consistent with the decision.
31. A system for managing an electronic device used, comprising: a policy decider storing a list of policies that control one or more functions associated with the electronic device, the policy decider deciding to accept or deny a request sent to or from the electronic device to perform the functions and providing a decision to accept or deny the request based on one or more policies from the list of policies; and a policy enforcer enforcing the decision by taking one or more actions consistent with the decision.


Further, the instant claims obviously encompass the claimed invention of US 8285249 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of  US 8285249 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Claims 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 8712371 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US 8712371 B2 with obvious wording variations. For example, comparing claim 1 of pending application and representative claims of the US 8712371 B2:
Pending Application 17/103,573
US 8712371 B2
enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least: process a request to run the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network; produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device, the determination being based on a previous communication with the computing device, the policy being managed by an administrator; produce an update to the decision; cause a determination to be made as to whether the request is granted or denied based on the decision and the update; and cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination.
 a node configured to receive a request to or from the computing device to perform one or more functions associated with the computing device; a policy decider operable to access one or more policies that control one or more functions associated with the computing device, the policy decider further operable to generate a decision to grant or deny the request based on the one or more policies; and a policy enforcer operable to enforce the decision of the policy decider as to whether the request has been granted or denied by transmitting data to the switch or node, the data being indicative of one or more actions consistent with the decision to the switch or node.


Further, the instant claims obviously encompass the claimed invention of US 8712371 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of  US 8712371 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Claims 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 US 8929857 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US 8929857 B2 with obvious wording variations. For example, comparing claims 1 of pending application and representative claims of the US 8929857 B2:

Pending Application 17/103,573
US 8929857 B2
12. A computer server configured to enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least: process a request to run the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network; produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device, the determination being based on a previous communication with the computing device, the policy being managed by an administrator; produce an update to the decision; cause a determination to be made as to whether the request is granted or denied based on the decision and the update; and cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination.
rules specifying desired behaviors associated with a plurality of functions of the one or more devices, the plurality of policy deciders being operable to determine in real-time whether to accept or deny requests to perform one or more of the functions based on the plurality of rules; and a plurality of enforcers associated with the plurality of functions, the plurality of enforcers configured to receive decisions from the plurality of policy deciders and enforce the decisions by taking one or more actions that are consistent with the decisions and that are based on device types associated the one or more devices.


Further, the instant claims obviously encompass the claimed invention of US 8929857 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of  US 8929857 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Claims 12-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 16/854731. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in Application 16/854731 with obvious wording variations. For example, comparing claim 1 of pending application and representative claim 1 of Application 16/854731:

Pending Application 17/103,573
Pending Application 16/854731
12. A computer server configured to enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least: process a request to run the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network; produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device, the determination being based on a previous communication with the computing device, the policy being managed by an administrator; produce an update to the decision; cause a determination to be made as to whether the request is granted or denied based on the decision and the update; and cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination.
a server at a first packet-based network configured to receive a request to or from the computing device to perform one or more functions associated with the computing device, the one or more functions operating on a second packet-based network separate from the first packet-based network; a policy decider device physically housed in the first packet-based network operable to access one or more policies stored at the first packet-based network, and stored remotely from the computing device, wherein the one or more policies control the one or more functions associated with the computing device, and the policy decider is further operable to generate a real-time decision to grant or deny the request based on the one or more policies; and a policy enforcer device physically housed in a location other than an access device through which the request from the computing device is originally received, the access device being between the computing device and the first packet-based network, the policy enforcer device being operable to enforce the decision of the policy decider as to whether the request has been granted or denied by transmitting data to the server, the data being indicative of one or more actions consistent with the decision to the server.


The instant claims obviously encompass the claimed invention of U.S. Patent No. 7899438 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of U.S. Patent No. 7899438 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA NAVAR/Primary Examiner, Art Unit 2643